Citation Nr: 1515953	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  00-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular disorder (other than as secondary to a service-connected psychiatric disability), to include a mitral valve prolapse, coronary artery disease and hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from June 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for a heart condition (direct and secondary to claimed nervous condition).

In November 2004, the Veteran testified at a hearing (Travel Board) at the RO before Veterans Law Judge (VLJ) Scholz. The Veteran also testified at a hearing (Videoconference) at the RO before VLJ Auer in March 2006.  Hearing transcripts have been associated with the record.

This matter was remanded by the Board in March 2005, April 2006, August 2009, March 2011, December 2012, June 2013 and February 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that it had previously adjudicated this claim as a panel decision involving three VLJs in accordance with the holding in Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In that case, the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  By law, an appeal can be assigned only to an individual VLJs or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  However, subsequent to the February 2014 remand, VLJ Scholz retired and hence is no longer employed by the Board.  The Veteran has therefore provided hearing testimony before only one VLJ who will be involved in the adjudication of his claim.  As such, a panel decision is no longer necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals that with the exception of VA treatment records dated through April 2014, which were considered in the June 2014 supplemental statement of the case (SSOC), the documents that are either irrelevant to the issue on appeal or duplicative of those contained in the VBMS file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The evidence of record clearly and unmistakably shows that the Veteran had a mitral valve prolapse that preexisted his period of service and clearly and unmistakably did not permanently increase in severity as a result of his service. 

3.  A cardiovascular disorder other than mitral valve prolapse, to include hypertension and coronary artery disease, is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of service discharge.





CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disorder, to include a mitral valve prolapse, coronary artery disease and hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Here, the Veteran was sent a letter in May 2005 that fully addressed all notice elements.  This letter advised the Veteran of the evidence and information necessary to substantiate his claim for service connection and provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While this May 2005 notice letter was sent to the Veteran after the initial unfavorable decision in January 2004, his claim for service connection was readjudicated in the February 2009 SSOC.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In a March 2006 hearing, the Veteran testified that he did not receive any private treatment for his claimed cardiovascular disorder.

The Board also notes that the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits in March 1997.  In March 2012, the Veteran also reported that he received SSA benefits and that he had stopped working due to work-related shoulder injury.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  Here, there is no indication in the record that the Veteran was in receipt of SSA disability benefits due to a heart disorder.  As there is no indication in the record that any SSA records are relevant to the claim decided herein, the Board finds that no additional action is necessary in this regard. 
The Veteran has also not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify any non-VA providers who had treated him for his claimed cardiovascular disorder and to complete an appropriate authorization form for each such provider on multiple occasions, including in May 2005, August 2006, March 2011 and June 2013.  The Veteran did not respond to these letters.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was afforded VA examinations in January 2007 and February 2013 in order to adjudicate his claim for service connection and addendum opinions were provided in July 2013 and April 2014.  In this regard, the Board notes that the VA examiners offered an etiological opinion as to the claimed disorder and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claim for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with its remand directives by attempting to obtain specific private treatment records, obtaining updated VA treatment records, and obtaining an etiology opinion, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in November 2004 and March 2006, the Veteran was provided an opportunity to set forth his contentions during the hearing before a VLJ. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2004 hearing, the presiding VLJ enumerated the issues on appeal, to include service connection for a heart condition.  Also, information was solicited regarding the etiology of the Veteran's cardiovascular disorder, to include the Veteran's reports that he had suffered from a heart murmur prior to service.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the presiding VLJ pertaining to the bases for denial of the claim.  In addition, this matter was remanded subsequent to the hearing to complete indicated development, to include obtaining a VA etiology opinion.  The Board notes that although the presiding VLJ did not suggest the submission of any specific evidence, the remand directed the development of additional evidence.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.

During the March 2006 hearing, the undersigned VLJ enumerated the issues on appeal, which then characterized as a petition to reopen a claim for service connection for a cardiac disability.  Also, information was solicited regarding the etiology of the Veteran's cardiovascular disorder, to include his allegations that it is related to his military service and that he had no problems with chest pain or his heart prior to service.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the VLJ pertaining to the Veteran's current treatment and the bases for denial of the claim.  Moreover, while the hearing discussion revealed that an additional etiology opinion may be required, the Board subsequently remanded the case in order to obtain it.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the presiding VLJs had complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Service Connection

The Veteran contends that his cardiovascular disorder began during service.  In the alternative, he alleges that his preexisting cardiovascular disorder was aggravated by service.  The Board notes that the Veteran's claim for service connection for a cardiovascular disorder as secondary to a psychiatric disorder was denied in an unappealed May 2006 Board decision; as such, only direct service connection will be considered herein.

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cardiovascular-renal disease and arteriosclerosis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A.       § 1153 as follows: 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  Id. at 1096.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Mitral Valve Prolapse

A March 1968 service entrance examination found the Veteran's heart to be normal.  In an accompanying Report of Medical History (RMH), the Veteran denied a history of palpation or a pounding heart.  A November 1968 cardiology consultation reflects the Veteran's reports that he had been told that he had a heart murmur for years, that he had been told that he would outgrow it and that he had previously attempted to enlist into service but was rejected due to the heart murmur.  Impressions of inactive rheumatic heart disease and mitral insufficiency were made in November 1968, with the provider noting that such conditions rendered the Veteran unfit for service and that such condition had existed prior to service (EPTS).

Post-service treatment records reflect the monitoring and treatment of a heart murmur.  A January 1969 VA treatment note indicates that the Veteran was seeking a diagnostic work-up for a heart murmur he has had since birth.  The Veteran reported that he had been diagnosed with a valvular defect thought to be due to rheumatic fever and that the presence of a heart murmur was found during service.  Following a physical examination, a diagnosis of probable undiagnosed heart disease manifested by systolic regurgitant murmur was made.

An October 1969 VA treatment note reflects the Veteran's reports that he had been told at five years old that he had a heart murmur, that he had a history of rheumatic fever in high school and that he had been prevented from participating in sports due to his heart murmur.  Following a physical examination, diagnoses of congenital heart disease with possible interventricular septal defect, possible atypical angina, Class I, was made.  A May 1971 VA treatment note contained a diagnosis of congenital heart disease, floppy mitral valve, with mild insufficiency, Class I.

A January 2007 VA heart examination report reflects the Veteran's reports that a heart murmur had been heard intermittently when he was a child, that he had been asymptomatic and active and that he had been discharged from service with a diagnosis of preinduction rheumatic heart disease.  The examiner noted that subsequent cardiac catheterization showed no evidence of rheumatic heart disease and that a mitral valve prolapse and a slight gradient across the aortic valve had been found with a diagnosis of hypertrophic subaortic stenosis.  Following a physical examination, a diagnosis of mitral valve prolapse was made.  The examiner opined that it was "undebatable" that the disability preexisted the Veteran's service due to the intermittently heard heart murmurs in childhood and the subsequent finding of mitral valve prolapse.  The examiner further opined that it was less likely that not that there was any increase in this disability during service as there was "no evidence" that there had been any progress of the preexisting condition.  The examiner further reasoned that mitral valve prolapse is generally considered a nonsignificant incidental finding, that the Veteran did not have a murmur or click consistent with mitral valve prolapse and that such finding is often noted on echocardiography or catheterization when the patient is not symptomatic and physical findings are negative.

In a February 2013 VA heart Disability Benefits Questionnaire (DBQ) report, a VA examiner diagnosed a Grade 2-3 systolic murmur with a history of a mitral valve prolapse following a physical examination and a review of the Veteran's claims file.  The examiner opined that the Veteran's childhood systolic murmur clearly preexisted service and that the subsequent finding of mitral valve prolapse was consistent with that murmur.  The examiner further opined that there was no evidence in the service or post-service treatment records of aggravation beyond the normal progression of the preexisting condition reasoning that this condition continues to be asymptomatic and hemodynamically stable and has not required any surgical measures.  Finally, the examiner identified the etiology of the Veteran's systolic murmur as occurring in childhood.

During a November 2004 hearing, the Veteran testified that he had reported a possible heart murmur at service entrance but that such a condition was not found on examination.  In contrast, during a March 2006 hearing, the Veteran testified that his heart disease began during service and that he was discharged as a result.  He also denied having problems with chest pain or his heart prior to service but noted that a "sound" would be heard occasionally.

The Board finds that the record contains clear and unmistakable evidence that the Veteran's mitral valve prolapse preexisted his service.  38 U.S.C.A. § 1111; Wagner, supra.  Although this disorder was not noted on the Veteran's service entrance examination, the Veteran testified during his November 2004 hearing that he had disclosed a possible heart murmur at service entrance.  Service treatment records further reflect the Veteran's reports that he had been told that he had a heart murmur for years, that he had been told that he would outgrow it and that he had previously attempted to enlist into service but was rejected due to the heart murmur.  Post-service, the Veteran reported that he had suffered from a heart murmur from either birth or childhood.  The January 2007 VA examiner opined that it was "undebatable" that the mitral valve prolapse preexisted the Veteran's service.  In addition, the February 2013 VA examiner opined that the Veteran's childhood systolic murmur clearly preexisted service and that the subsequent finding of a mitral valve prolapse was consistent with that murmur.

The Board observes there is no absolute rule in statute or regulation which requires contemporaneous clinical evidence or recorded history to rebut presumption of soundness, and that presumption of soundness may be overcome by later medical opinion based upon statements made by the veteran about the pre-service history of his condition.  Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000).  Here, the Board finds that the January 2007 and February 2013 VA examiners provided an opinion of pre-existence based upon review of the entire claims folder, including an accurate recitation of the Veteran's pre-service medical history.  There is no contrary medical opinion of record.  On the entirety of the record, the Board finds that the Veteran's mitral valve prolapse clearly and unmistakably existed prior to service.  

Turning to the next question of whether the evidence of record shows that the Veteran's preexisting mitral valve prolapse was aggravated (permanently worsened) by his service, the February 2013 VA examiner found that there was "no evidence" that this disorder was aggravated by service.  Specifically, the examiner noted that this condition was asymptomatic and hemodynamically stable and has not required any surgical measures.  There is contrary medical opinion of record.  As such, the Board finds that the Veteran's preexisting mitral valve prolapse was not aggravated by service.

The Board notes that the Veteran and his representative have variously contended that his current mitral valve prolapse did not exist prior to service and/or was aggravated by service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's mitral valve prolapse and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to describe the past and current manifestations of his mitral valve prolapse and the Veteran's representative is competent to describe his observations regarding such symptoms, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of a mitral valve prolapse requires the administration and interpretation of heart testing.  There is no indication that the Veteran or his representative possesses the requisite medical knowledge to perform eye testing or interpret their results.  Moreover, as will be discussed below, the Board finds the Veteran's statements regarding the onset of his mitral valve prolapse to be not credible. 

Furthermore, the Veteran and his representative have offered only conclusory statements regarding the relationship between service and his mitral valve prolapse.   In contrast, the VA examiners took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service symptoms as well as the current nature of his mitral valve prolapse.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he did not have a heart condition prior to service entrance.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has alleged that his cardiovascular disorder is the result of service and that he had no heart problems prior to service.  However, in a November 2004 hearing, he testified that he had reported a possible heart murmur at service entrance.  He also testified in March 2006 that he never had any problems with chest pain or other cardiac conditions prior to service but acknowledged that a "sound" had been occasionally heard.  He reported that he had been told that he had a heart murmur for years, that he had been told that he would outgrow it and that he had previously attempted to enlist into service but was rejected due to the heart murmur in November 1968.  In January 1969, the Veteran reported that he had suffered from a heart murmur he since birth.  He reported that he had been diagnosed with a heart murmur at age five in October 1969.  Such statements were made for the purposes of treatment, many years before the filing of the instant claim, and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Based on the foregoing, and to the extent that the Veteran has alleged that he had not suffered from a cardiovascular disorder prior to service, the Board finds that such statements are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

Therefore, the Board finds that the Veteran's mitral valve prolapse clearly and unmistakably preexisted service and was not aggravated by service.

B.  Coronary Artery Disease and Hypertension

Service treatment records were negative for complaints, treatments or findings related to coronary artery disease and/or hypertension.

Post service treatment records reflect the diagnosis and treatment of hypertension beginning in July 1986 and coronary artery disease beginning in 1990.  A July 1970 private treatment summary indicates that the Veteran's blood pressure was measured to be 110/70.  Complaints of angina were noted in January 1988 VA treatment note.  A November 2004 VA examination notes that the Veteran had been taking hypertension medication for the past three years.

A February 2013 VA DBQ report reflects that, following a physical examination and a review of the Veteran's claims file, a diagnosis of coronary artery disease was made.  The examiner opined that the Veteran's coronary artery disease was not related to service (less than 50/50 probability) as the mild, non-occlusive coronary artery disease was first diagnosed in 2000, more than 40 years after service.  The examiner further identified the etiology of the Veteran's coronary artery disease as due to a strong family history, hyperlipidemia, hypertension and aging.  In addition, the examiner noted that there was no conclusive evidence of rheumatic heart disease found in records and no founded diagnosis of an acute or recurrent supraventricular tachycardia condition.  With regards to the purported hypertrophic subaortic stenosis, the examiner noted that a December 2012 pelvic computed tomography (CT) scan showed aortic atherosclerosis.  The examiner further opined that such was a vascular disease rather than a heart condition and that it was attributable to aging, a family history, hyperlipidemia and hypertension.

In a July 2013 addendum, the February 2013 VA examiner opined that the diagnosed hypertension disorder is not related to the Veteran's service.  The examiner reasoned that there was no diagnosis of hypertension found in the service medical records and that the onset of hypertension occurred in 1986.

In an April 2014 VA DBQ report, a VA examiner opined that it was less likely than not (less than 50% probability) that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that a review of the record, including the service and post-service treatment records do not support a diagnosis of hypertension during service or within one year of service discharge.  The examiner further noted that, on review of the blood pressure readings taken in conjunction with each medical visit, such were all normal with no indication to indicate a problem with hypertension or even a problem of elevated readings to even suspect hypertension.

During a November 2004 hearing, the Veteran testified regarding his post-service treatment for a cardiovascular condition.  He also testified regarding the circumstances surrounding his medical discharge from service in a March 2006 hearing.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested such cardiovascular-renal disease and/or arteriosclerosis within one year following his active duty service discharge in December 1968.  In this regard, the Veteran' service treatment records are negative for such disorders and the post-service treatment records show a diagnosis of hypertension in approximately 1986 and coronary artery disease in approximately 1990.  As such, presumptive service connection based upon a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular disorder, to include hypertension and coronary artery disease.  While the evidence of record shows that the Veteran has current diagnoses of hypertension and coronary artery disease, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the VA examiners opinions that the Veteran's coronary artery disease was less likely than not related to service as it had been diagnosed as mild in severity nearly 40 years after service discharge and that such was the result a strong family history, hyperlipidemia, hypertension and aging.  The examiners further opined that the Veteran's hypertension was less likely than not the result of service as the record, including blood pressure readings taken in conjunction with medical visits, did not support a finding that his hypertension manifested during service or shortly thereafter.  Such opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion addressing either disorder is of record.  

The Board notes that the Veteran and his representative have contended that his current cardiovascular disorder is related to his service.  As previously discussed, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cardiovascular disorder, to include coronary artery disease and hypertension, and any instance of his service to be complex in nature.  See Woehlaert, supra.  While the Veteran is competent to describe the current and past manifestations of his cardiovascular disorder and the Veteran's representative is competent to report his observations of such manifestations, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the diagnosis of a cardiovascular disorder, to include coronary artery disease and hypertension, requires the administration and interpretation of heart testing.  There is no indication that the Veteran or his representative possesses the requisite medical knowledge to perform such testing or interpret their results.  

Furthermore, the Veteran and his representative have offered only conclusory statements regarding the relationship between service and his current coronary artery disease and/or hypertension.   In contrast, the VA examiners took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service cardiac symptoms as well as the current nature of his cardiovascular disorder.  Therefore, the Board accords greater probative weight to the VA examiners opinions. 

Therefore, the Board finds that a cardiovascular disorder, to include a coronary artery disease and hypertension, is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cardiovascular disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra. 


ORDER

Service connection for a cardiovascular disorder, to include a mitral valve prolapse, coronary artery disease and hypertension, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


